            Case 2:19-cv-00547-DWA Document 17 Filed 04/17/20 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KRISTI KAE KIEFER                                               )
                                                                )
                 Plaintiff,                                     )
                                                                )
     -vs-                                                       )          Civil Action 19-547
                                                                )
ANDREW M. SAUL,                                                 )
                                                                )
         Defendant.                                             )

AMBROSE, Senior District Judge.

                                           OPINION AND ORDER


                                                    Synopsis

         Kristi Kae Kiefer (“Kiefer”) seeks review of a decision denying her claim for

disability insurance benefits (“DIB”) and supplemental security income under Titles II

and XVI of the Social Security Act, 42 U.S.C. §§ 423, 1382c. Although Kiefer alleges an

onset of disability of October 7, 2006, the relevant period at issue begins on January 28,

2011. (R. 497)1 Her claim was denied initially. Following a hearing during which Kiefer,

her mother and a vocational expert (“VE”) appeared and testified, the ALJ denied

benefits. Ultimately this appeal followed. The parties have filed Cross Motions for

Summary Judgment. See ECF Docket Nos. 13 and 15. For the reasons set forth below,

the ALJ’s decision is affirmed.

                                                     Opinion



1
 As the ALJ noted, the decisions rendered with respect to Kiefer’s prior disability applications are final and binding.
Further, because this claim involves the same parties and legal questions, res judicata applies to the periods
previously adjudicated. Consequently, the period at issue here begins on January 28, 2011, the day after the previous
ALJ decision denying benefits. (R. 497)

                                                          1
         Case 2:19-cv-00547-DWA Document 17 Filed 04/17/20 Page 2 of 8



   1. Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is

based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

   A district court cannot conduct a de novo review of the Commissioner’s decision, or

re-weigh the evidence; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was

rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery



                                               2
         Case 2:19-cv-00547-DWA Document 17 Filed 04/17/20 Page 3 of 8



Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947). Otherwise stated, “I

may not weigh the evidence or substitute my own conclusion for that of the ALJ. I must

defer to the ALJ’s evaluation of evidence, assessment of the credibility of witnesses,

and reconciliation of conflicting expert opinions. If the ALJ’s findings of fact are

supported by substantial evidence, I am bound by those findings, even if I would have

decided the factual inquiry differently.” Brunson v. Astrue, 2011 WL 2036692, 2011 U.S.

Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

       II. The ALJ’s Decision

       The ALJ denied benefits at the fifth step of the analysis. More specifically, at step

one, the ALJ found that Kiefer has not engaged in substantial gainful activity since the

alleged onset date. (R. 499) At step two, the ALJ concluded that Kiefer suffers from the

following severe impairments: substance abuse, affective disorder, anxiety disorder,

personality disorder, post-traumatic stress disorder and liver disease. (R. 499) At step

three, the ALJ determined that Kiefer did not have an impairment or combination of

impairments that meets or medically equals one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (R. 499-501) Between steps three and four, the ALJ

decided that Kiefer had the residual functional capacity (“RFC”) to perform light work

with certain restrictions. (R. 501-506) At the fourth step of the analysis, the ALJ

concluded that Kiefer was unable to perform her past relevant work. (R. 506-507)

Ultimately, at the fifth step of the analysis, the ALJ concluded that, considering Kiefer’s

age, education, work experience, and RFC, jobs exist in significant numbers in the

national economy that she could have performed. (R. 507-508)

       III. Discussion



                                              3
          Case 2:19-cv-00547-DWA Document 17 Filed 04/17/20 Page 4 of 8



    (1) Medical Opinions

    Kiefer urges that the ALJ failed to evaluate the medical opinion evidence in

accordance with regulations and case law. The amount of weight accorded to medical

opinions is well-established. Generally, the ALJ will give more weight to the opinion of a

source who has examined the claimant than to a non-examining source. 20 C.F.R. §

404.1527(c)(1).2 In addition, typically the ALJ will give more weight to opinions from a

treating physician, “since these sources are likely to be the medical professionals most

able to provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s)

and may bring a unique perspective to the medical evidence that cannot be obtained

from the objective medical findings alone or from reports of individual examinations,

such a consultative examinations or brief hospitalizations.” Id. § 404.1527(c)(2). The

opinion of a treating physician need not be viewed uncritically, however. Rather, only

when an ALJ finds that “a treating source’s opinion on the issue(s) of the nature and

severity of [a claimant’s] impairment(s) is well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence [of] record,” must he give that opinion controlling weight. Id. Unless

a treating physician’s opinion is given controlling weight, the ALJ must consider all

relevant factors that tend to support or contradict any medical opinions of record,

including the patient / physician relationship; the supportability of the opinion; the

consistency of the opinion with the record as a whole; and the specialization of the

provider at issue. Id. § 404.1527(c)(1)-(6). “[T]he more consistent an opinion is with the



2
 Although the regulations governing the evaluation of medical evidence have been amended, the version effective
March 27, 2017 does not apply to the present claim. See 20 C.F.R. § 404.1527 (2017); 20 C.F.R. § 404.1520c
(2017).

                                                        4
        Case 2:19-cv-00547-DWA Document 17 Filed 04/17/20 Page 5 of 8



record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §

404.1527(c)(4).

   In the event of conflicting medical evidence, the Court of Appeals for the Third

Circuit has explained:

   “A cardinal principle guiding disability determinations is that the ALJ accord treating
   physicians’ reports great weight, especially ‘when their opinions reflect expert
   judgment based on continuing observation of the patient’s condition over a
   prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
   (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where …
   the opinion of a treating physician conflicts with that of a non-treating, non-examining
   physician, the ALJ may choose whom to credit” and may reject the treating
   physician’s assessment if such rejection is based on contradictory medical evidence
   and is consistent with other evidence in the record.


Becker v. Comm’r. of Soc. Sec. Admin., 403 Fed. Appx. 679, 686 (3d Cir. 2010). The

ultimate issue of whether an individual is disabled within the meaning of the Act is for

the Commissioner to decide. Thus, the ALJ is not required to afford special weight to a

statement by a medical source that a claimant is “disabled” or “unable to work.” See 20

C.F.R. § 404.1527(d)(1), (3); Dixon v. Comm’r. of Soc. Security, 183 Fed. Appx. 248,

251-52 (3d Cir. 2006) (“[O]pinions on disability are not medical opinions and are not

given any special significance.”)

       Although the ALJ may choose whom to credit when faced with a conflict, he

“cannot reject evidence for no reason of for the wrong reason.” Diaz v. Comm’r. of Soc.

Sec., 577 F.3d 500, 505 (3d Cir. 2009). The ALJ must provide sufficient explanation of

his final determination to provide a reviewing court with the benefit of the factual basis

underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir.

1981). In other words, the ALJ must provide sufficient discussion to allow the court to




                                             5
           Case 2:19-cv-00547-DWA Document 17 Filed 04/17/20 Page 6 of 8



determine whether any rejection of potentially pertinent, relevant evidence was proper.

Johnson v. Comm’r. of Soc. Sec., 529 F.3d 198, 203-04 (3d Cir. 2008).

         After careful consideration, I find that the ALJ’s assessment of the medical

opinions is supported by substantial evidence of record. The ALJ gave significant weight

to the opinions rendered by psychological consultative examiners Dr. Martin Meyer and

Dr. Stacey Golman and to state agency psychological consultant Dr. Valerie Rings. (R.

504) The ALJ explained that their opinions were supported by the medical record. This

is a valid and acceptable reason for according weight. See 20 C.F.R. § 404.1527, §

416.927. Similarly, the ALJ explained that he gave “little weight” to the opinion offered

by Dr. Mohamad Abud-Ela, a medical consultative examiner, as well as to the opinions

offered by Dr. Robert Eisler and Dr. Sharon Altman, both treating sources, because

those opinions were inconsistent with Kiefer’s activities of daily living, were inconsistent

with her longitudinal treatment records, and were inconsistent with the conservative

approach to her treatment. Again, these are valid and acceptable reasons for

discounting the weight accorded opinions. See 20 C.F.R. § 404.1527, § 416.927.3

Further, I find that there is substantial evidence of record to support the ALJ’s weighing

of the opinions in this regard. As the ALJ noted, on recent mental status exams, Kiefer

presented with fair insight, fair judgment, intact memory, organized thought processes,

appropriate and organized thought content, normal speech and she denied suicidal




3
  Kiefer also urges that the ALJ erred with respect to his evaluation of the opinions offered by various physicians in
connection with the Pennsylvania Department of Public Welfare Employability Assessment Form. I rejected this
contention in my previous Order. (R. 520, n. 4) As I stated then, the ultimate decision of disability as it relates to
social security claims is reserved solely for the ALJ. 20 C.F.R. §§ 404.1527, 416.927. Thus, the ALJ was not
required to give these opinions, in which the physicians declared Kiefer to be “disabled” for a certain period of time,
any weight or special significance. I affirm that finding now for the same reasons.

                                                           6
          Case 2:19-cv-00547-DWA Document 17 Filed 04/17/20 Page 7 of 8



ideations. (R. 284-289, 486, 488, 489, 490, 711) Consequently, I find no basis for

remand.

   (2) Residual Functional Capacity Assessment and Hypothetical Question

   Kiefer also takes issue with the ALJ’s RFC formulation and the hypothetical

question. Kiefer’s arguments are contingent upon the success of her prior argument

regarding the ALJ’s assessment of medical opinions. That is, Kiefer bases her

arguments on the medical opinions which, as stated above, the ALJ appropriately

discounted. For those reasons, Kiefer’s arguments are unconvincing.

   The only new argument Kiefer raises concerns the opinion rendered by Dr. Meyer.

As acknowledged above, the ALJ gave Meyer’s opinion “significant weight.” Meyer’s

opinion included a finding that Kiefer has a “marked” impairment in her ability to respond

appropriately to work pressures in a usual work setting. (R. 377) Kiefer reasons that

because the ALJ gave Meyer’s opinion “significant weight,” this limitation should have

been included in the RFC. However, “no rule or regulation compels an ALJ to

incorporate into an RFC every finding made by a medical source simply because the

ALJ gives the source’s opinion as a whole ‘significant’ weight.” Wilkinson v. Comm’r. of

Soc. Sec., 558 Fed. App’x. 254, 256 (3d Cir. 2014). Further, an ALJ is only required to

accept the responses to a hypothetical that accurately reflect a claimant’s impairments.

See Podedworny v. Harris, 754 F.2d 210, 218 (3d Cir. 1984). Consequently, I am not

persuaded by Kiefer’s contentions that the VE responded to certain hypotheticals with

answers that Kiefer would be unable to engage in substantial gainful activity. Those

hypotheticals did not reflect the RFC as framed by the ALJ. Thus, I find no basis for

remand.



                                            7
        Case 2:19-cv-00547-DWA Document 17 Filed 04/17/20 Page 8 of 8




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KRISTI KAE KIEFER                               )
           Plaintiff,                           )
   -vs-                                         )       Civil Action No. 19-547
                                                )
ANDREW M. SAUL,                                 )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.




                                  ORDER OF COURT

      Therefore, this 17th day of April, 2020, it is hereby ORDERED that the Plaintiff’s

Motion for Summary Judgment (Docket No. 13) is DENIED and the Defendant’s Motion

for Summary Judgment (Docket No. 15) is GRANTED. It is further ORDERED that the

Clerk of Courts mark this case “Closed” forthwith.

                                                BY THE COURT:

                                                /s/ Donetta W. Ambrose
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                            8
